Citation Nr: 0737208	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-15 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-operative 
pleural effusion.

2.  Entitlement to service connection for Barrett's 
esophagus.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder.

5.  Entitlement to service connection for multiple joint 
pain/arthralgia, fatigue, headaches, muscle pain, and 
gastrointestinal orders, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1987 
to November 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  The Board finds 
that remand is required because VA has not yet met its duties 
under the VCAA.

VA's duty to notify includes notifying the veteran of 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Here, although the RO informed the veteran that it was unable 
to verify his presence on the USS TRIPOLI during the time of 
the alleged stressor, the RO did not inform the veteran that 
he could submit alternate evidence to verify his presence, to 
include buddy statements and letters written during service.  
In addition, the RO did not inform the veteran of the 
provisions of 38 U.S.C.A. § 1117 (2007) and 38 C.F.R. § 3.317 
(2007), with respect to the claims for entitlement to service 
connection as due to an undiagnosed illness.  38 C.F.R. 
§ 3.159(b)(1) (noting that VA must notify the veteran of any 
information or lay or medical evidence needed to substantiate 
a claim).  

VA's duty to assist includes obtaining evidence needed to 
substantiate the veteran's claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  First, in a December 2000 Gulf War Registry 
follow-up examination, the veteran stated that he had 
participated in a 1995 Gulf War Registry examination.  That 
examination is not of file.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that where VA medical treatment 
records are material to the issue on appeal and are not 
included within the claims file, a remand is necessary to 
acquire such VA records, because VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees).  Second, the evidence 
of record shows that the veteran was part of the Helmineron 
Fourteen from February 1989 to November 1991, had 3.5 months 
of sea service, and was present onboard the USS TRIPOLI in 
May 1991.  The veteran's alleged PTSD stressor took place on 
February 18, 1991 when a floating mine struck the USS 
TRIPOLI.  That incident has been confirmed, but the veteran's 
presence onboard has not been confirmed.  The RO contacted 
the Naval Historical Center and the Enlisted Personnel 
Management Center.  The RO was informed that the Navy was 
essentially unable to verify the presence of any certain 
individual onboard a ship, but that it could verify which 
ship a squadron was assigned to for a specific time period.  
There is a private PTSD diagnosis of record based on the USS 
TRIPOLI incident.  The RO did not attempt to obtain any 
squadron information.  38 C.F.R. § 3.159 (c)(3) (noting that 
VA must make efforts to obtain relevant federal records 
regarding the veteran's active service).

Another part of VA's duty to assist includes providing a 
medical examination when such an examination is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Here, the evidence of record shows Persian 
Gulf service, complaints, treatment, and diagnoses of 
multiple joint pain, fatigue, headaches, muscle pain, and 
gastrointestinal symptoms from 2000 to 2007.  Thus the 
evidence shows the veteran is a Persian Gulf veteran who 
exhibits objective indications of chronic qualifying 
disabilities that have manifested within the presumptive 
period.  Thus, an examination is required to determine 
whether multiple joint pain, fatigue, headaches, muscle pain, 
and gastrointestinal orders can be attributed to any known 
clinical diagnoses and to determine the severity of any such 
symptoms.  See 38 C.F.R. §§ 3.159(c)(4), 3.317.  

An examination is also necessary regarding the veteran's 
claim for entitlement to service connection for Barrett's 
esophagus.  Here, service medical records show that gastritis 
was diagnosed in June and July 1988, multiple October 1988 
records diagnosed gastroenteritis, and a March 1989 record 
showed nausea and motion sickness.  Post-service discharge, a 
February 1996 private medical record indicated the veteran 
reported nausea and vomiting when he ate and intermittent 
trouble with nausea and cramping since service discharge.  
Private medical records from 1996 through 2007 diagnosed 
enteritis, Barrett's esophagus, gastroesophageal reflux 
disease, an ulcer, a hiatal hernia, gastritis, 
gastroenteritis, and various gastrointestinal symptoms.  At 
the March 2004 and September 2007 Board hearings, the veteran 
reported various inservice and current gastrointestinal 
symptoms, to include heartburn, regurgitation, throat spasms, 
stomach spasms, bowel irritation, diarrhea, and constipation.  
His wife testified that the veteran's gastrointestinal 
problems were present at discharge and have continued to the 
present.  Thus the evidence shows a current disability, 
gastrointestinal problems while inservice, and indicates that 
the veteran's symptoms continued after service.  See 
38 C.F.R. § 3.159(c)(4).  

Last, because there is evidence of file that the veteran's 
currently diagnosed anemia may be related to chronic blood 
loss from Barrett's esophagus and evidence that the veteran's 
pleural effusion may be related to his July 2000 surgery 
necessitated by Barrett's esophagus, these issues are 
inextricably intertwined, and the issues of entitlement to 
service connection for anemia and post-operative pleural 
effusion must be remanded.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that issues are inextricably 
intertwined and must be considered together when a decision 
concerning one could have a significant impact on the other). 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
RO must include notice to the veteran 
regarding entitlement to service 
connection for arthralgias/multiple joint 
pain, fatigue, headaches, muscle pain, and 
gastrointestinal orders, to include as due 
to an undiagnosed illness.  Specifically, 
the RO must notify the veteran of the 
provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  The RO must also 
advise the veteran that he can submit 
alternate evidence to corroborate his 
alleged in-service stressor, to include 
his presence on the USS TRIPOLI in 
February 1991, including statements from 
service medical personnel, statements from 
individuals who served with him and may 
have witnessed the events he identifies as 
his stressors ("buddy" certificates or 
affidavits), letters written during 
service, and statements from individuals 
including friends and family members to 
whom he may have confided these events or 
who may have observed his reaction to them 
either during his active service or 
immediately following his discharge from 
active service.

2.  The RO must attempt to obtain the Gulf 
War Registry examination that the veteran 
has stated was conducted in 1995.  The RO 
must also make additional attempts to 
confirm the veteran's presence on the USS 
TRIPOLI on February 18, 1991, to include 
determining if the squadron the veteran was 
assigned to at that time was assigned to 
the USS TRIPOLI.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

3.  Once any additional records are on 
file, the RO must provide the veteran with 
an appropriate gastrointestinal 
examination.  The entire claims file must 
be made available and reviewed by an 
appropriate VA examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must opine 
whether the veteran's Barrett's esophagus 
is related to active military service or 
to any incident therein, to include the 
inservice diagnoses of gastritis.  If the 
examiner finds that Barrett's esophagus is 
related to active military service, the 
examiner must provide an opinion regarding 
whether the veteran's anemia was either 
caused or aggravated by his Barrett's 
esophagus.  If the examiner cannot provide 
the above requested opinions without 
resort to speculation, it must be so 
stated.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  Once any additional records are on 
file, the RO must provide the veteran with 
appropriate examinations for his claims of 
entitlement to service connection for 
arthralgias/multiple joint pain, fatigue, 
headaches, muscle pain, and 
gastrointestinal orders, to include as due 
to an undiagnosed illness.  The claims 
folder and a copy of this remand must be 
made available to the examiner(s) for 
review as part of the examination.  The 
examiner(s) must include a detailed 
account of the history and all 
manifestations of the claimed disorders 
found to be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner(s) must 
be accomplished and any such results must 
be included in the examination report.  
The examiner(s) must specifically opine as 
to whether the veteran's multiple joint 
pain/arthralgia, fatigue, headaches, 
muscle pain, and gastrointestinal 
disorders, are attributed to a known 
clinical diagnosis, or whether they are 
more likely manifestations of an 
undiagnosed illness.  If the veteran's 
complaints can be attributed to a clinical 
diagnosis, the examiner(s) must provide an 
opinion as to whether it is more or less 
likely than not that the identified 
disorder is related to active military 
service.  If the veteran's complaints 
cannot be attributed to a clinical 
diagnosis, the examiner(s) must determine 
the nature and severity of each of the 
claimed disorders.  A complete rationale 
for all opinions expressed must be 
provided.  The report(s) prepared must be 
typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

